Citation Nr: 0113571	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
encephalitis.

2.  Entitlement to service connection for prostate cancer as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence of current residuals of 
encephalitis due to the veteran's period of active service.

3.  The veteran was exposed to ionizing radiation during 
Operation SANDSTONE while on active duty in April and May 
1948.

4.  The veteran's prostate cancer was first diagnosed in 
1997.

5.  Prostate cancer was not shown in service, nor is there 
competent medical evidence which relates this condition to 
exposure to ionizing radiation or to any other incident of 
service.



CONCLUSIONS OF LAW

1.  Residuals of encephalitis were not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Residuals of encephalitis

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the veteran was provided adequate notice 
and assistance as to the evidence needed to substantiate his 
claim.  The veteran was notified by rating decision and 
statement of the case of the evidence needed to support his 
claim.  He was also offered the opportunity to submit 
additional evidence in support of his claim and to testify at 
a personal hearing.  The Board acknowledges that the RO did 
not provide the veteran with a VA medical examination and 
that the VCAA generally requires that such an examination or 
medical opinion be provided if the record contains evidence 
of a current disability, and indicates that such disability 
may be associated with active service, or the record does not 
contain medical evidence sufficient to make a decision on the 
claim.  However, the VCAA also provides that there is no 
obligation to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

In this case, the Board finds that a VA examination is 
unnecessary because the record contains no evidence of a 
current disability.  In his claim submitted in January 1999, 
the veteran reported that he had encephalitis in 1954 and 
that he received medical treatment at that time.  He 
indicated no current medical treatment and, during the course 
of this appeal, has identified no specific residuals of 
encephalitis from which he currently suffers.  Private 
medical records obtained by the RO contain no findings 
regarding residuals of encephalitis.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2001).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case, the Board recognizes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.

The Board observes that the veteran reported that he incurred 
encephalitis in 1954, several years after his discharge from 
active duty.  However, even if the Board accepts that the 
veteran incurred encephalitis in service, or that the 
encephalitis in 1954 was due to active service, service 
connection cannot be granted in the absence of a current 
disability.  As explained above, the veteran has identified 
no current residuals of encephalitis and has provided no 
relevant medical records concerning the claimed disability.  
In the absence of a current disability, there can be no valid 
claim.  The Board does not dispute that the veteran suffered 
from encephalitis many years ago; however, compensation is 
not payable in the absence of current residuals and medical 
evidence of such residuals is what is currently lacking in 
this case.  Therefore, the Board must find that a 
preponderance of the evidence is against the veteran's claim 
for service connection and the benefit sought on appeal is 
denied. 

II. Prostate Cancer

The veteran contends that he developed prostate cancer as a 
result of exposure to ionizing radiation during his military 
service in the Marshall Islands between 1947 and 1948.  
Specifically, he was aboard ship 50 miles from the detonation 
sight.  As explained above, the Board finds no prejudice in 
proceeding with adjudication of the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In relation to this claim, the RO 
informed the veteran by letter, rating decision, and 
statement of the case of the evidence necessary to 
substantiate his claim.  The RO obtained private medical 
records, verified the veteran's exposure to ionizing 
radiation, and sought the opinion of a medical expert.  
Accordingly, the VA fulfilled its duty to inform the veteran 
of the evidence needed to substantiate his claim, and its 
duty to assist the veteran in obtaining that evidence. 

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service may be 
accomplished by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by showing that the disease or injury was 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  This 
method includes the difficult burden of tracing causation to 
a condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation are: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found five years or more after 
service in an ionizing radiation exposed veteran.  These 
diseases may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include prostate cancer.  See 38 C.F.R. 
§ 3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
See 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  See 38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely 
as not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from January 1947 to May 1948.  Correspondence 
from the Defense Threat Reduction Agency states that the 
veteran was attached to "D" Company, 532nd Engineer Boat and 
Shore Regiment at Enewetak Atoll.  He was present at 
Operation SANDSTONE, an atmospheric nuclear test series 
conducted at the Pacific Proving Ground during April and May 
1948.  A search of dosimetry data revealed no record of 
radiation exposure for the veteran.  However, a scientific 
dose reconstruction estimated that the veteran would have 
received a probable dose of .008 rem gamma, upper bound of .1 
rem gamma.  Due to the distance of his unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation and he had no potential for internal exposure.  His 
50 year committed dose equivalent to the prostate was .0 rem.

Based upon private medical records, the veteran was first 
diagnosed with prostate cancer in December 1997 and underwent 
a radical retropubic prostatectomy in January 1998.  Follow-
up treatment indicated no evidence of metastatic disease. 

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
prostate cancer and his exposure to ionizing radiation in 
service.  In a February 2000 Memorandum, the Chief Public 
Health and Environmental Hazards Officer concluded that it 
was unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  In 
reaching this conclusion, she relied upon the dose 
assessments provided by the Defense Threat Reduction Agency.  
She noted that the Committee on Interagency Radiation 
Research and Policy Coordination did not provide screening 
doses for prostate cancer.  However, the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and was not clearly established. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for prostate 
cancer.  Initially, the Board notes that there is no evidence 
showing that the veteran's prostate cancer began in service.  
In fact, it appears that the cancer was first detected in 
1997, approximately fifty years after his separation from 
service.  The Board also points out that prostate cancer is 
not a disease specific to radiation exposed veteran's listed 
under 38 C.F.R. § 3.309(d), which provides a lifetime 
presumption of service connection for radiation exposed 
veterans.

The veteran's claim also fails under 38 C.F.R. § 3.311.  
Prostate cancer is included in the list of radiogenic 
diseases under 38 C.F.R. § 3.311 and first became manifest 
1997, over 5 years after in-service exposure to ionizing 
radiation.  Nevertheless, the fact that prostate cancer is a 
potentially radiogenic disease, which manifested more than 5 
years after service, together with evidence of exposure to 
ionizing radiation during service, does not, in and of 
itself, establish entitlement to service connection.  The 
Board must consider all relevant factors, including the 
amount of radiation exposure, and more importantly, whether 
the evidence of record supports the contended etiological 
relationship to service, specifically exposure to radiation 
sustained therein and the subsequent development of prostate 
cancer.  The only medical opinion of record which has 
addressed the likelihood of such a relationship is the 
February 2000 Memorandum submitted by the Chief Public Health 
and Environmental Hazards Officer.  Based on a review of the 
record, the Chief Officer concluded that it was unlikely that 
the veteran's prostate cancer could be attributed to exposure 
to ionizing radiation in service.  No medical opinion has 
been submitted which contradicts this opinion.

The Board has also considered the veteran's own statements 
that his prostate cancer is related to ionizing radiation 
exposure in service.  The United States Court of Appeals for 
Veterans Claims has specifically held, however, that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of prostate cancer, his 
lay statements cannot serve as a basis for granting service 
connection.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer as a result of exposure to 
ionizing radiation.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

Service connection for residuals of encephalitis is denied.

Service connection for prostate cancer is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

